     Case 3:19-cv-00207-E Document 23 Filed 04/24/20            Page 1 of 2 PageID 189



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA, and the
STATE of TEXAS ex rel.
JAMES STEVE BURDICK, M.D.,

              Plaintiffs,                      Civil Action No. 3:19-CV-00207-E

v.
                                               FILED IN SEALED CASE
BAYLOR UNIVERSITY MEDICAL
CENTER, BAYLOR SCOTT & WHITE
HEALTH, BAYLOR SCOTT & WHITE
HOLDINGS. DIGESTIVE HEALTH
ASSOCIATES OF TEXAS, P.A., TEXAS
DIGESTIVE DISEASE CONSULTANTS
PLLC, HEALTHTEXAS PROVIDER
NETWORK,

              Defendants.

                                          ORDER

        Having reviewed the United States of America’s Declination Notice, and pursuant to

the False Claims Act, 31 U.S.C. § 3730(b)(4), IT IS HEREBY ORDERED that:

        1.    The First Amended Complaint in the above-referenced action shall be

unsealed after the date of this Order and served upon defendants by relator;

        2.    All other contents of the Court’s file in this action shall remain under seal and

shall not be made public or served upon defendants pursuant to L.R. 79.4 or otherwise,

except for this Order, the Complaint, and the United States of America’s Declination Notice,

which relator shall serve upon defendants only after service of the First Amended

Complaint;
   Case 3:19-cv-00207-E Document 23 Filed 04/24/20                Page 2 of 2 PageID 190



       3.     The seal shall be lifted and all papers filed or lodged in this action after the

date of this Order shall not be sealed, unless otherwise ordered by the Court;

       4.     The parties shall serve all pleadings and motions filed in this action,

including supporting memoranda, upon the United States, as provided for in 31 U.S.C.

§ 3730(c)(3). The United States may order any deposition transcripts and is entitled to

intervene in this action, for good cause, at any time;

       5.     All orders of this Court shall be sent to the United States; and

       6.     Should relator or defendants propose that this action be dismissed, settled,

or otherwise discontinued, the Court will solicit the written consent of the United States

before ruling or granting its approval.

SO ORDERED.

       Dated this 24th day of April, 2020.




                                    ________________________________________
                                    HONORABLE ADA BROWN
                                    UNITED STATES DISTRICT JUDGE
